Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered March 22, 2006, convicting defendant, after a jury trial, of three counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 15 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Defendant’s arguments are similar to arguments this Court has already rejected on a codefendant’s appeal (People v Winkfield, 44 AD3d 499 [2007], lv denied 9 NY3d 1040 [2008]).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]). The probative value of defendant’s criminal history on the issue of credibility outweighed its prejudicial effect. The court’s limitations on the prosecutor’s inquiry were appropriate when viewed in light of the extent of defendant’s criminal record.
We perceive no basis for reducing the sentence. Concur— Lippman, EJ., Friedman, Catterson and Moskowitz, JJ.